 



INVESTMENT AGREEMENT

 

This Investment Agreement (this “Agreement”) is made and entered into as of
February 21, 2017, by and between LifeLogger Technologies Corp., a Nevada
corporation (the “Company”) and Stewart Garner (“Purchaser”).

 

RECITALS

 

A. The Company has authorized and filed the Certificate of Designation,
Preferences, and Rights of Series A Preferred Stock with the Nevada Secretary of
State on December 28, 2016 (the “Series A Preferred” and the “Certificate”);

 

B. The Company has authorized the sale and issuance of 1,000 shares of the
Series A Preferred (the “Shares”), to be issued and sold to Purchaser pursuant
to this Agreement;

 

B. Purchaser, the Chief Executive Officer of the Company, desires to purchase
the Shares on the terms and conditions set forth herein and to provide further
consideration in exchange for the Company filing the Certificate with the Nevada
Secretary of State; and

 

C. The Company desires to issue and sell the Shares on the terms and conditions
set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1. Purchase. The undersigned Purchaser hereby subscribes for one thousand
(1,000) shares of the Series A Preferred, ownership of which shall vest
immediately, in exchange for $100.00 (the “Purchase Price”) payable to the
Company at Closing (defined below).

 

2. Closing. The closing of the sale and purchase of the Shares and other
transactions contemplated hereby will take place at a time or place as the
Company and Purchaser may mutually agree (the “Closing”).

 

3. Transactions to be Effected at the Closing.

 

3.1 At the Closing, Purchaser will deliver to Company:

 

(a) The Purchase Price to the account designated by the Company; and

 

(b) All other agreements, documents, instruments, and certificates required to
be delivered to the Company pursuant to this Agreement.

 

3.2 At the Closing, the Company will deliver to Purchaser:

 

(a) A fully signed copy of this Agreement which shall evidence the Shares, free
and clear of any liens and encumbrances; and

 

(b) all other agreements, documents, instruments, and certificates required to
be delivered to Purchaser pursuant to this Agreement.

 

 1 

 

 

4. Status as CEO, Director and Current Shareholder. The Purchaser hereby
acknowledges that he is the Chief Executive Officer and the sole of the Company.

 

5. Representations and Warranties. The Purchaser hereby represents and warrants
to the Company as follows:

 

5.1 Investment Purposes. The Purchaser is acquiring the Shares for his own
account as principal, not as a nominee or agent, for investment purposes only,
and not with a view to, or for, resale, distribution or fractionalization
thereof in whole or in part and no other person has a direct or indirect
beneficial interest in the amount of restricted Shares the Purchaser is
acquiring herein. Further, the Purchaser does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to the
restricted Shares the Purchaser is acquiring.

 

5.2 Restricted Securities. The Purchaser understands that the Shares have not
been, and will not be, registered under the Securities Act, and are being sold
in reliance upon a specific exemption from the registration provisions of the
Securities Act of 1933, as amended (the “Securities Act”) which depends upon,
among other things, the bona fide nature of the investment intent and the
accuracy of the Purchaser’s representations as expressed herein. The Purchaser
understands that the Shares are “restricted securities” under applicable U.S.
federal and state securities laws and that, pursuant to these laws, the
Purchaser must hold the Shares indefinitely unless they are registered with the
Securities and Exchange Commission and qualified by state authorities, or an
exemption from such registration and qualification requirements is available.
The Purchaser acknowledges that the Company has no obligation to register or
qualify the Shares. The Purchaser further acknowledges that if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period for the Shares, and on requirements relating to the Company which
are outside of the Purchaser’s control, and which the Company is under no
obligation and may not be able to satisfy.

 

5.3 No Public Market. The Purchaser understands that no public market now exists
for the Shares, and that the Company has made no assurances that a public market
will ever exist for the Shares.

 

5.4 Legends. The Purchaser understands that the Shares may bear one or all of
the following legends:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH
TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

 

5.5 Any legend required by the securities laws of any state to the extent such
laws are applicable to the Shares represented by the certificate so legended.

 

 2 

 

 

6. Binding Agreement. The Purchaser agrees that the Purchaser may not cancel,
terminate or revoke this Agreement or any agreement of the Purchaser made
hereunder, and that this Agreement shall survive the death or disability of the
Purchaser and shall be binding upon the heirs, successors, assigns, executors,
administrators, guardians, conservators or personal representatives of the
Purchaser.

 

7. Notices. All notices or other communications given or made hereunder shall be
in writing and shall be delivered or mailed by registered or certified mail,
return receipt requested, postage prepaid to Purchaser at the address set forth
below and to the Company at the address set forth below, or at such other place
as the Company may designate by written notice to Purchaser.

 

8. Applicable Law. This Agreement and all amendments hereto shall be governed by
and construed in accordance with the laws of the State of Florida.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  LifeLogger Technologies Corp.:         By: /s/ Stewart Garner   Name: Stewart
Garner   Title: Chief Executive Officer   Address: 11380 Prosperity Farms Rd.,
Ste. 221E, Palm Beach Gardens, FL 33410         /s/ Stewart Garner   Stewart
Garner

 

 3 

 



